Name: 2008/598/EC: Commission Decision of 25Ã June 2008 amending Decision 2004/706/EC as regards the list of members of the European Corporate Governance Forum
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  miscellaneous industries;  business organisation
 Date Published: 2008-07-22

 22.7.2008 EN Official Journal of the European Union L 193/12 COMMISSION DECISION of 25 June 2008 amending Decision 2004/706/EC as regards the list of members of the European Corporate Governance Forum (2008/598/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Whereas: (1) As one of the actions announced in the Commissions Action Plan on Modernising Company Law and enhancing Corporate Governance of May 2003 (1), the European Corporate Governance Forum was set up by Commission Decision 2004/706/EC (2). (2) The objective of the European Corporate Governance Forum is to foster the identification and exchange of best practices existing in Member States in order to ensure a high standard of corporate governance throughout the European Union and to act as a body of reflection and debate, giving advice to the Commission in the field of corporate governance. (3) The European Corporate Governance Forum, in its three years of existence, has made a significant contribution to the corporate governance discussion in the European Union and has given important input to the work of the Commission in this area. (4) The three-year mandate of the current members expired on 17 October 2007. According to Article 4 of Decision 2004/706/EC, the members shall remain in office until a decision on their replacement or a renewal of their appointment has been taken. (5) The list of members contained in the Annex to Decision 2004/706/EC should therefore be replaced by a new list of members for the next term of three years, HAS DECIDED AS FOLLOWS: Sole Article The list of members contained in the Annex to Decision 2004/706/EC is replaced by the list reproduced in the Annex. Done at Brussels, 25 June 2008. For the Commission Charlie McCREEVY Member of the Commission (1) COM(2003) 284 final. (2) OJ L 321, 22.10.2004, p. 53. ANNEX  Bistra Boeva,  Antonio Borges,  Niklas Bruun,  Bertrand Collomb,  David Devlin,  Jose Maria Garrido Garcia,  Peter Montagnon,  Klaus-Peter MÃ ¼ller,  Colette Neuville,  Roland Oetker,  Rolf Skog,  Marek Sowa,  Trelawny Williams,  Jaap Winter,  Eddy Wymeersch.